 



Exhibit 10(p)
SPLIT DOLLAR INSURANCE AGREEMENT
This Agreement is entered into at Columbus, Ohio, this 20th day of June, 1994,
between BANCINSURANCE CORPORATION, a corporation organized and existing under
the laws of the State of Ohio (hereinafter called “Employer”), and FIFTH THIRD
BANK OF COLUMBUS, as Trustee of the Si and Barbara K. Sokol Irrevocable Trust
dated May 6, 1994 (hereinafter called “Trust”).
WHEREAS, Si Sokol (hereinafter called “Employee”) is a key executive of Employer
and Employer desires to retain him in its employ; and
WHEREAS, Employer as an inducement to such continued employment, desires to
assist Employee with his personal life insurance program; and
WHEREAS, Employee has executed a Trust as part of his life insurance program.
NOW, THEREFORE, in consideration of the mutual promises hereincontained,
Employer and Trust agree as follows:
1. Purchase of Life Insurance Policy. In futherance of the purposes of this
Agreement, policy number [omitted] (hereinafter called “Policy”) in the face
amount of $2,700,000 on the joint lives of Si and Barbara K. Sokol has been
issued by Pan American Life Insurance Company (hereinafter called “Insurer”).
2. Incidents of Ownership. The Trust shall be the owner of the Policy and may
exercise all rights of ownership with respect to the Policy except as otherwise
hereinafter provided. These rights include, but are not limited to, the right to
elect and to receive dividends, the right to elect any optional mode of
settlement, and the sole right to surrender or cancel the policy.
3. Execution of Collateral Assignment of Policy. Concurrently with the execution
of this Agreement, the Trust shall execute a collateral assignment of the Policy
to the Employer as security for the repayment of any indebtedness of Trust to
the Employer as set forth in this Agreement. Said assignment of the Policy shall
grant to the Employer the following specific rights:
(A). The right to veto any reduction in the value of the Policy through dividend
withdrawal or otherwise.
(B). The right to collect from the Insurer its interest in the net proceeds of
the Policy when it becomes a claim by death, surrender or maturity.
The Employer as assignee shall upon the Trust’s request forward without
unreasonable delay to the Insurer the Policy for endorsement or any election of
an optional mode of settlement.

 



--------------------------------------------------------------------------------



 



4. Death Benefit. Upon the death of the Employee, and his spouse, Barbara K.
Sokol, the Employer shall be entitled to receive from the life insurance
proceeds an amount equal to the sum of the aggregate premiums paid under the
Policy by the Employer, determined as of the date of death of the Employee, and
his spouse, Barbara K. Sokol. The entire balance of the proceeds, including
proceeds attributable to additions to insurance purchased with Policy dividends,
shall be paid to the Trust.
5. Payment of Premium. The Employer shall contribute the entire annual premium
due to the Insurer. Each contribution by the Employer shall constitute an
advancement to the Trust, secured by the aforesaid collateral assignment, to be
satisfied upon maturation of the Policy.
6. Use of Dividends. All dividends attributable to the Policy shall be applied
to the purchase of paid-up additions from the Insurer.
7. Amendment of Agreement. This Agreement may be amended only by a written
agreement validly executed by the parties, hereto, provided that any such
amendment shall not be binding upon the Insurer until a duly certified copy of
same has been received by the Insurer.
8. Binding Agreement. This Agreement shall bind all parties, their successors
and assigns, and any Policy beneficiary.
9. Ohio Law Controls. This Agreement shall be construed under the laws of the
State of Ohio.
10. Claims Procedure; ERISA Rights. This Agreement is an “employee welfare
benefit plan” under the Employee Retirement Income Security Act of 1974
(“ERISA”), and the Employee has certain rights pursuant thereto, as follows:
To claim a benefit under this Agreement (hereinafter referred to as “the plan,”
the Employee (or his beneficiary) should make an appointment with the Employer
(hereinafter the “Plan Administrator”) to complete the forms necessary to
process this benefit, if any.
If A Claim is Denied:
Government regulations set forth specific procedures to take care of the rare
instance when a claim for benefits is denied in whole or in part. A claim for
benefits might be denied if:
(1). The Plan Administrator does not believe a participant is entitled to a
benefit; or
(2). The Plan Administrator disagrees with the amount of benefit to which the
participant believes he is entitled.
If this happens, the Plan Administrator should notify the Employee (or his
beneficiary) in writing of the reasons for the denial within 90 days of the date
of the claim. (See the “NOTE” below). The notice of denial should:
(1). Explain why the claim for benefits is being denied, and specify the plan
provisions on which the denial is based;

 



--------------------------------------------------------------------------------



 



(2). Provide a description of any additional information needed and an
explanation of why it is necessary; and
(3). Explain the claim review procedure. If the Employee (or his beneficiary)
does not receive formal notice of denial from the Plan Administrator within
90 days, it can be assumed that the claim has been denied.
Review of Denial:
If the claim has been denied, the Employee (or his beneficiary) may request a
review of the denial. The Employee (or his beneficiary) has 60 days after
receipt of the written notice of denial to request a review. This request must
be in writing and may be made to the Plan Administrator. If the Employee (or his
beneficiary) wishes, the Employee (or his benficiary), or the representative
thereof, may also review the plan documents, and submit issues and comments
supporting the claim, in writing, to the Plan Administrator.
A review of the denial should be made in writing by the Plan Administrator
within 60 days (see the “NOTE” below) after the request is received. The
decision should:

(1).   Be written in a manner the Employee (or his beneficiary) can easily
understand;   (2).   Specify the plan provisions on which the decision is based;
and   (3).   Tell the results of the review.

If the Employee (or his beneficiary) does not receive a decision on the request
for review within 60 days, it can be assumed that the request has been denied.
NOTE: The 90- and 60-day deadlines may be extended under special circumstances.
The Employee (or his beneficiary) will be told of the extension in writing
before the end of the 90-day (or 60-day) period. The extension notice will state
why the extension is needed and the date at which the Employee (or his
beneficiary) may expect a decision.
The Employee (or his beneficiary) is entitled to certain rights and protections
under ERISA. ERISA provides that the Employee shall be entitled to:
(1). Examine, without charge, at the Plan Administrator’s office, all plan
documents and copies of all documents filed by the plan with the U.S. Department
of Labor, such as detailed annual reports and plan descriptions;
(2). Obtain copies of all plan documents and other plan information upon written
request to the Plan Administrator, who may make a reasonable charge for the
copies; and
(3). Receive a summary of the plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the plan. The people who
operate employee plans are called

 



--------------------------------------------------------------------------------



 



fiduciaries of the plan, and include the Plan Administrator. They have a duty to
operate the plan prudently and in the Employee’s interest.
No one, including the Employer, may fire the Employee or otherwise discriminate
against the Employee (or his beneficiary) in any way to prevent the obtaining of
a benefit or exercising rights under ERISA. If a claim for a benefit is denied
in whole or in part, the Employee (or his benficiary) must receive a written
explanation of the reason for the denial. The Employee (or his beneficiary) has
the right to have the plan review and reconsider his claim.
Under ERISA, there are steps the Employee (or his beneficiary) can take to
enforce the above rights. For instance, if there is a request for materials from
the plan and the Employee (or his beneficiary) does not receive them within
30 days, the Employee (or his beneficiary) may file suit in a federal court. In
such case, the court may require that the Plan Administrator provide the
materials and pay Employee (or his beneficiary) up to $100 a day until Employee
(or his benficiary) receives the materials, unless the materials were not sent
because of reasons beyond the control of the Administrator.
If a claim for benefits is denied or ignored, in whole or in part, Employee (or
his beneficiary) may file a suit in a state or federal court. If it should
happen that plan fiduciaries misuse the plan’s money, or if Employee (or his
beneficiary) is discriminated against for asserting rights, Employee (or his
beneficiary) may seek assistance from the U.S. Department of Labor, or may file
suit in a federal court.
The court will decide who should pay court costs and legal fees. If the Employee
(or his beneficiary) is successful, the court may order the person sued to pay
these costs and fees. If Employee (or his beneficiary) loses, the court may
order Employee (or his beneficiary) to pay these costs and fees (for example, if
it finds the claim to be frivolous).
If the Employee (or his beneficiary) has any questions about the plan, Employee
(or his beneficiary) should contact the Plan Administrator. If the Employee (or
his beneficiary) has any questions about this statement or rights under ERISA,
Employee (or his benficiary) should contact the nearest Area Office of the U.S.
Labor-Management Services Administration, Department of Labor.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate, on
the day and year above written.
EMPLOYER:
BANCINSURANCE CORPORATION

         
By:
  /s/ Sally Cress
 
Sally Cress, Secretary    

TRUST:
FIFTH THIRD BANK OF COLUMBUS, as Trustee of the Si & Barbara K. Sokol
Irrevocable Trust dated May 6, 1994.

         
By:
  /s/ Susan S. Lease, Trust Officer
 
   

 